Case: 20-10005    Date Filed: 09/11/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10005
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:19-cr-00045-JDW-PRL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

versus

FREDERICK MICHAEL POHL, JR.,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 11, 2020)

Before JILL PRYOR, BRANCH and BRASHER, Circuit Judges.

PER CURIAM:
               Case: 20-10005    Date Filed: 09/11/2020    Page: 2 of 2



      Lynn Bailey, appointed counsel for Frederick Michael Pohl, Jr., in this direct

criminal appeal, has filed a motion to withdraw on appeal, supported by a brief

prepared under Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Pohl’s conviction and sentence are AFFIRMED.




                                          2